Citation Nr: 0214442	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
personality disorder.  


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services, Division of Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to January 
1989.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in November 1999.  

In a March 2000 statement, the veteran raised the issue of 
entitlement to nonservice-connected pension benefits.  This 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The most probative medical evidence indicates that the 
claimant does not have PTSD related to service.

3.  The veteran did not serve in combat and the evidence of 
record does not show a verified service stressor productive 
of PTSD.  

4.  The veteran's currently diagnosed psychiatric disorder, 
schizoaffective disorder, bipolar type, is not shown to be 
related to service. 

5.  Personality disorders are not diseases within the meaning 
of applicable VA legislation.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

2.  An acquired psychiatric disorder, to include 
schizoaffective disorder, bipolar type, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 (2001).  

3.  A personality disorder is not a disease within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the January 1998 Statement of the Case 
(SOC), and the August 2001 and June 2002 Supplemental 
Statements of the Case (SSOC), the veteran was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claims on appeal.  The SOC and 
subsequent SSOCs also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private and 
VA treatment records, and reports of VA examinations.  The 
veteran has not identified any outstanding evidence.  The RO 
completed the detailed development ordered in the Board's 
November 1999 remand to the extent possible.  In this regard, 
the Board notes that in correspondence dated in February 2000 
the RO suggested additional pieces of information the veteran 
could submit to support his claim for service connection for 
PTSD.  The RO also requested that the veteran fully complete 
and return an enclosed questionnaire designed to elicit 
information necessary to obtain supportive evidence of the 
stressful events.  The veteran was advised that failure to 
respond or an incomplete response could make it difficult or 
impossible to obtain the necessary information.  The veteran 
completed and returned the questionnaire in March 2000.  That 
questionnaire will be discussed in more detail in the 
decision below.  

The Board further notes that in July 2000 the RO requested 
treatment records from Dr. S. Popkin; however, no records 
were received.  In correspondence dated in October 2000, the 
RO notified the veteran that evidence from Dr. Popkin had not 
been received and advised that he should attempt to obtain 
the information and submit it within 30 days.  The veteran 
did not respond to this request.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
April 2001.  This letter not only explained in plain language 
what evidence was needed to substantiate the claims, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

The veteran's service medical records are negative for 
complaint of or treatment for a psychiatric disorder.  The 
records do show that in June 1984 the veteran was seen for 
left hip pain after slipping on a wet floor.  In July 1985, 
he sought treatment for headache, and "jaw and teeth pain" 
after being struck in the face by unknown assailants.  He 
denied any prior medical problems.  A physical examination 
revealed two minor cuts inside the upper lip.  The diagnosis 
was concussion, and mild facial trauma.  A record dated later 
that month indicates that the veteran was having an 
uneventful recovery from the head trauma, and that his 
injuries were resolving nicely.  In December 1987, the 
veteran reported a history of a back injury while lifting a 
box.  He denied any "hitting type injury."  The diagnosis 
was mechanical back strain.  Entries in January 1988 note 
assessments of right shoulder strain and tendon strain.  In 
April 1988, he reported back and neck pain after forced 
flexion in the field.  In June 1988, he complained of neck 
and shoulder pain that morning following field exercises and 
being overcome by "aggressor patrols."  Later that month, 
he complained of upper back pain after lifting a "stinger" 
missile.  On a Report of Medical History, taken in 
conjunction with his December 1988 separation examination, 
the veteran denied a history of head injury, frequent trouble 
sleeping, depression, loss of memory, nervous trouble, or 
periods of unconsciousness.  He asserted that he was in 
"good health, excellent health."  A clinical psychiatric 
evaluation was normal.  

A November 1996 VA outpatient treatment record notes that the 
veteran was referred to the VA by an emergency room physician 
after presenting with complaints of pain in the head, neck, 
shoulders and back.  The veteran related that he experienced 
suicidal ideations earlier in the day.  He "talked at length" 
about his resentment towards his parents, who were noted to 
be alcoholics, and indicated that they mistreated him.  He 
explained that his father was particularly abusive.  In 
addition, he reported that he was physically assaulted 
"numerous times" during service.  The examiner concluded that 
the veteran had "a lot of dependency issues, probably related 
to inadequate parenting he received," and noted that he was 
"struggling with self-esteem issues."

A private hospital report dated later that month notes that 
the veteran was admitted for treatment following a suicide 
attempt.  In addition to a history of physical abuse from 
infancy through adolescence, the veteran reported "a series 
of being a victim of abuse," and indicated that he disliked 
the Marine Corps and "many of his recent jobs."  On mental 
status examination, the veteran was noted to be "obsessed 
with his Marine Corps experience."  The discharge diagnoses 
included PTSD and bipolar disorder.  

A private hospital report dated in March 1997 noted that the 
veteran presented with homicidal ideation "toward people who 
bother me," as well as suicidal ideation.  He reported 
having violent thoughts of taking revenge on the Marine Corps 
where he felt and reported that he was severely abused.  He 
said, "I want to shoot guards at the gate and leave a 
revenge note for all the beatings I received."  He reported 
a long history of abuse in childhood, as well as multiple 
beatings and blows to the head received in the Marine Corps.  
The provisional diagnosis was major depression.  The 
principal diagnoses were bipolar mood disorder, dementia 
secondary to head trauma, and rule out PTSD.  

A private treatment record dated in June 1997 reflects a 
diagnosis of PTSD due to being abused in the Marine Corp.  

In the Information in Support of Claim for Service Connection 
for Post-Traumatic Stress Disorder (PTSD), submitted in June 
1997, the veteran reported that he was verbally harassed and 
"beaten physically dozens of times" during service.  He 
explained that he was "beaten daily" from November to 
December 1981, and was hospitalized for a concussion and 
"kicks in the face" in June 1985.  He further reported that 
"Sergeant Fox" punched him in the head several times because 
he refused to participate in the hazing/initiation of other 
Marines.

A July 1997 statement from Dr. S. S. noted that the veteran 
had been in treatment at the Mental Health Corporation since 
February 1997 with a diagnosis of bipolar disorder versus 
schizoaffective.  

On VA examination in July 1997, it was noted that the veteran 
had none of the earmarks of PTSD other than complaints about 
how he had been physically mistreated and teased all of his 
life.  The veteran reported that when in the Marines, he 
would sometimes get into brawls in bars after drinking.  
Following mental status examination, the examiner's summary 
noted that the veteran described regular hazing by fellow 
soldiers and being beat up by those of various ranks 
throughout his eight years in the Marines.  The axis I 
diagnosis was bipolar disorder.  The examiner indicated that 
there was no evidence that the onset of the condition was 
during the veteran's military service.  

Additional private and VA medical records, including records 
from the Social Security Administration, dated from 1997 to 
1999 reflect diagnoses of various psychiatric disorders, 
including depression, schizophrenia, schizoaffective 
disorder, paranoid schizophrenia, and bipolar mood disorder.  

In the Information in Support of Claim for Service Connection 
for PTSD, submitted in March 2000, the veteran reiterated 
basically the same information provided in his June 1997 
stressor questionnaire.  

In an April 2001 statement, the veteran's mother indicated 
that after service the veteran told his sister how he was 
kicked in the head and body several times in service and how 
they covered him over with a blanket so the scars would not 
show.  

In April 2001, after reviewing the evidence of record, the RO 
concluded that there was no evidence that lent credibility to 
the veteran's statements that he was the victim of beatings 
while on active duty.  The RO determined that there was no 
evidence that corroborated residuals of beatings or personnel 
evidence of behavioral changes.  

The veteran was afforded a VA examination in June 2001.  The 
examiner indicated that the veteran's medical records were 
reviewed.  The veteran denied receiving any mental health 
treatment while in the military and denied any specific 
mental health symptoms other than saying he was "beat up all 
the time".  The examiner noted that when asked to be more 
specific the veteran stated that he was beat up by the Marine 
Corp and by the platoon, but could not give specifics.  The 
examiner noted that the veteran could not give much other 
useful information about what had happened in the military.  
Mental status examination resulted in diagnoses of 
schizoaffective schizophrenia, bipolar type and mixed 
personality disorder with passive dependent features.  The 
examiner concluded that there was no specific evidence to 
document the veteran's claim that he was beaten in service.  
The examiner noted that he did not have much confidence in 
the accuracy of the veteran's oral history given that he 
repeatedly contradicted the records on a number of occasions.  
The examiner stated that given the veteran's significant drug 
and alcohol use psychological testing would provide no useful 
diagnostic information that would give credence to the 
veteran's claim.  The examiner further stated that he could 
not document any specific information to say that the 
veteran's current schizoaffective disorder was present while 
in the military.  

Analysis

I.  PTSD

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, as the veteran's service 
connection claim was filed in May 1997, it must be evaluated 
under the new requirements only.

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304.  The Board notes that under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki, 6 Vet. App. at 98.  In Doran v. Brown , 6 Vet. App. 
283, 290-91 (1994), the Court held that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the BVA of its obligations to 
assess the credibility and probative value of the other 
evidence."  West, Zarycki, and Doran cited a provision of the 
VA MANUAL 21-1 which has now been revised as to "Evidence of 
Stressors in Service" to read, in part,... "[C]orroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources."  Since the October 
1995 revision of the VA MANUAL 21-1, the Court has held that 
the requirements in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will rule in the alternative with regard to 
the claim for service connection for PTSD.  First, the Board 
finds that the clear weight of the most probative medical 
evidence demonstrates that the claimant does not have PTSD 
related to service.  The Board notes that based on a review 
of the record, it is dubious as to whether the medical 
evidence reflects a diagnosis of PTSD in conformity with DSM-
IV as required by 38 C.F.R. § 4.125(a).  Although a November 
1996 private hospital record and March 1997 private treatment 
record reflect diagnoses of PTSD, the most recent VA 
examinations conducted in July 1997 and June 2001 resulted in 
diagnoses of bipolar disorder and schizoaffective 
schizophrenia, bipolar type, respectively.  The July 1997 
examiner noted that the veteran had none of the earmarks of 
PTSD other than complaints about how he had been physically 
mistreated and teased all his life.  The Board finds this 
report is entitled to far more weight than the opinions in 
favor of the claim as the examiner confronts the basic 
question of whether the diagnostic criteria for PTSD are 
satisfied and provides a cogent analysis for his conclusion.  
The favorable opinions are not substantiated by a rationale 
explaining how the criteria for the diagnosis of PTSD are met 
and fail to confront the problems obviously raised by the 
record due to the claimant's contradictory statements.  
Accordingly, the board finds that the clear weight of the 
most probative evidence is against the conclusion that the 
claimant has PTSD due to an event in service, even assuming 
any alleged stressor event in service was verified. 

In the alternative, even if the Board assumed for argument 
sake that the evidence reflects a current diagnosis of PTSD 
in conformity with DSM-IV, the Board notes that the clear 
weight of the most probative evidence is against the 
evidentiary assertions of any inservice stressor.  

The Board notes that the service records do not establish 
that the veteran engaged in combat, nor has he been awarded a 
combat citation.  For PTSD claims based on a personal 
assault, as in this case, as opposed to a combat-related 
stressor, special evidentiary procedures apply.  See Patton 
v. West, 12 Vet. App. 272, 277 (1999).  This is because 
victims of personal assault often do not report the incident, 
and thus, other means of evidence must be relied upon to 
substantiate the stressor.  Guidance for such evidentiary 
development is found in VA Adjudication Procedure Manual M21-
1 (Manual M21-1), Part III, para. 5.14c (Feb. 20, 1996), 
which sets forth a detailed list of alternate evidence 
sources to explore.  

In February 2000, the RO sent the veteran a letter regarding 
his claim for PTSD secondary to a personal assault.  The RO 
informed the veteran that although it may be difficult for 
him to discuss his claim, they needed more information to 
consider his claim.  The RO enclosed a detailed 
questionnaire, which the veteran completed and returned in 
March 2000.  

The Board has reviewed the RO's questionnaire, which appears 
consistent with the requirements of the provisions in Manual 
M21-1.  Some of the information requested on the 
questionnaire was as follows:  a description of the incident; 
the unit he was in at the time of the incident; names and 
addresses of any other sources that may provide information 
concerning the incident, such as statements from friends or 
acquaintances; and any other information helpful to his 
claim, such as medical visits, sudden request for a change in 
duty assignment, increased use of leave, changes in 
performance evaluations, episodes of depression, increased or 
decreased use of prescription medication or over the counter 
medication, alcohol or substance abuse, disregard for 
military or civilian authority, obsessive behavior such as 
overeating or undereating, and unexplained social or economic 
changes.

In the veteran's response, received in March 2000, he 
provided his unit number and location.  He indicated that he 
was beat up during boot camp, including a time when he was 
punched in the head by "Sgt. Cox" and knocked unconscious.  
He maintained that the beatings occurred because he did not 
want to participate in hazing initiations.  He suggested that 
VA contact any marines that "graduated Redeye Gunners School 
in November 1981 and were stationed at FAAD Platoon" for 
information concerning the incidents; however, he did not 
provide specific names.  He also suggested checking messages 
from Marine Corp headquarters to commanding officers with the 
FAAD Platoon in regard to their efforts to try and stop the 
hazing initiations.  

The Board has carefully reviewed the veteran's service 
medical records for any evidence of the alleged beatings.  In 
this regard, the Board acknowledges that the veteran was 
treated in service, in July 1985, for "jaw and teeth pain" 
after being struck in the face by unknown assailants.  Far 
from supporting the veteran's claim, the Board finds this 
evidence, viewed in the context of the whole record, is 
against the claim.  The Board notes that the July 1985 record 
is the only one that reflects treatment for a head injury.  
The remaining records are also negative for any contusions, 
bruises or any other complaint or finding consistent with 
assertions of beatings.  The Board also notes that the July 
1985 entry is the only one that attributes the veteran's 
injuries to a physical assault.  The other entries clearly 
show that the veteran's complaints were the result of falling 
or lifting-type injuries and, not physical assaults.  He 
specifically denied any "hitting type injury" when seen in 
December 1987.  At the July 1997 VA examination, the veteran 
admitted that during service he sometimes got into barroom 
brawls after drinking.  Given the above, the Board finds that 
the service medical records, showing a single assault in 
1985, do not support the veteran's allegation that he was the 
victim of multiple beatings throughout his period of service.  
In so deciding, the Board notes that the service medical 
records are also negative for any evidence which could be 
considered examples of behavior changes that might indicate a 
stressor (i.e., increased use of medications, increased 
disregard for authority, and obsessive behavior).  

As such, the Board finds that the clear weight of the most 
probative evidence is against the existence of the claimed 
inservice stressors.  In this regard, the Board notes that 
statements from the veteran and his mother as to the 
occurrence of stressful events during his period of service, 
when taken alone, are not sufficient to establish the 
occurrence of such events.  The Board finds that far less 
weight can be assigned to such statements made long after the 
event than to the contemporaneous records.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.304(f).  

II.  Acquired Psychiatric Disorder, to include Bipolar 
Disorder and Personality Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, the 
veteran can be granted service connection for any psychosis 
that is shown to have manifested itself to a degree of 10 
percent or more within one year of the veteran's separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309(a).

After a full review of the medical evidence, the Board 
concludes that service connection for an acquired psychiatric 
disability is not warranted.  The service medical records are 
negative for any finding of a psychiatric disorder.  The most 
recent VA examination in June 2001 revealed a diagnosis of 
schizoaffective disorder, bipolar type, however, the examiner 
indicated that there was no evidence showing that the 
psychiatric disorder was present during the veteran's period 
of service.  The examination also diagnosed mixed personality 
disorder.  Service connection cannot be granted for such, 
however, as personality disorders are not considered diseases 
within the meaning of VA legislation.  38 C.F.R. § 3.303(c).  
Therefore, the Board must also conclude that service 
connection is not warranted for any other psychiatric 
disorder.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for service connection, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 



ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and personality 
disorder is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

